                                             UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF OREGON

In re                                           )    Case No.       14-33163-dwh13
David L. Uzzle, dba Home Carpet Center, )
inc., dba Urban Floor and Carolyn J.    )
Uzzle                                   )            Notice of Motion for Relief
                                               )     From (Check All That Apply):
                                               )        Automatic Stay in a Chapter 7/13 Case
                                               )        Chapter 13 Codebtor Stay
Debtor(s)                                      )


   1. YOU ARE NOTIFIED that a motion was filed by U.S. Bank Trust National Association                     , the
       moving party, for (Check all that apply):
        Relief from the automatic stay protecting the debtor(s) and debtor's property, as provided by 11 U.S.C.
        § 362.
        Relief from the stay protecting the codebtor and codebtor’s property as provided by 11 U.S.C. § 1301.
        Codebtor’s name and service address are:
                                                                                                               .

   2. A copy of the motion is attached. The name and service address of the moving party's attorney (or moving
      party, if no attorney) are: Scott D. Crawford, Zieve, Brodnax, & Steele, LLP, One World
      Trade Center, 121 Southwest Salmon Street, 11th Floor, Portland, OR 97204                              .

   3. If you wish to resist the motion, you must, within 14 days of the service date shown below, file the following
      with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E. 8th Ave. #2600, Eugene OR 97401:

            a. A written response that states the facts supporting the opposition to the motion by filling in the
               applicable “response” portions on a copy of the original motion. If the response will be electronically
               filed, the response must be prepared using the fillable pdf version of the original motion unless the
               motion was filed on paper and could not be electronically obtained from the movant; and

            b. A fully completed notice of hearing using Local Bankruptcy Form (LBF) 721, including the date and
               time of the hearing. Available hearing dates and times are posted at https://www.orb.uscourts.gov
               under the “Hearings” heading. If you do not have internet access, please call the court at (503) 326-
               1500 or (541) 431-4000 and press “0" to obtain the required forms and hearing information.

   4. Failure to Object or Serve Proper Notice of Hearing. If you fail to file a timely response and notice of
      hearing, then the automatic stay may expire as to the debtor(s) pursuant to 11 U.S.C. § 362(e) and the stay
      protecting the codebtor may expire pursuant to 11 U.S.C. § 1301(d), or the court may sign an order
      without further notice, submitted by the moving party on LBF 720.90, granting relief from the debtor stay
      and/or codebtor stay.




720 (12/1/2018)                              Page 1 of 2


                               Case 14-33163-dwh13          Doc 60     Filed 01/07/19
   I certify that:

   (1) The motion was prepared using the fillable PDF version of LBF 720.80; and

   (2) On     01/07/2019        this notice and the motion were served on the debtor(s), any codebtor at the address
   listed above, the trustee, the U.S. Trustee, members of any committee elected pursuant to 11 U.S.C. § 705, and
   their respective attorneys.


                                             /s/ Scott D. Crawford                                     086448
                                              Signature of Moving Party or Attorney                      (OSB#)




720 (12/1/2018)                            Page 2 of 2


                             Case 14-33163-dwh13          Doc 60     Filed 01/07/19
                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                       ) Case No.        14-33163-dwh13
David L. Uzzle, dba Home Carpet Center, )
Inc., dba Urban Floor and Carolyn J.
Uzzle
                                        ) (Check all applicable boxes)
                                            )       Ch. 7/13 Motion for Relief from
                                            )           Debtor     Chapter 13 Codebtor Stay
                                            )       Filed by Creditor:
                                            )        U.S. Bank Trust National Association
                                            )       Response to Stay Motion filed by Respondent:
Debtor(s)                                   )

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):
        Real Property located at: 4935 Delight St. N, Keizer, OR 97303 as described in the deed of trust,
        a copy of which is attached hereto.
        *U.S. Bank National Association, as Trustee of the Chalet Series III Trust
    b. Amount of debt: $ 116,666.46             consisting of principal: $ 111,499.17 ; interest: $     16,727.15   ;
       other:
        Funds Owed by Borrower- $34,038.95; Fees - $28.49; Funds Owed to Borrower - ($627.30)
        This is an approximate amount for the purpose of this Motion only. An exact payoff figure can
        be obtained upon request.
    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable
       information from debtor’s schedules if available on PACER:
        JP Morgan Chase Bank: $426,690.00 (2nd Mortgage);
        Bank of America: $31,701.81 (Judgment Lien); and
        Kraus USA, Inc.: $6,478.30
        Total debt secured by collateral (total 1.b. + 1.c.): $    626,536.57       .

    d. Value of collateral: $     527,971.00      .
       Equity in collateral: $    -98,565.57       , after deducting $     42,237.68     liquidation costs.

    e. Current monthly payment: $          1,614.74       .

    f. If Chapter 13:

        (1) $ 52,460.56 postpetition default consisting of (e.g., $             0        payments, $          0
            late charges, $ 0       fees):
         ***

        (2) $      4,595.79      prepetition default consisting of       amounts specified in proof of claim, or,
                consisting of:
        PITI + Fees + Unapplied + Escrow Required + FC Fees & Costs

    g. If Chapter 7, total amount of default $                       .


720.80 (12/1/2018)                               Page 1 of 5
                                 Case 14-33163-dwh13           Doc 60     Filed 01/07/19
RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why
there is a postpetition default, if applicable) (to be completed by respondent):




2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
        Lack of adequate protection because of failure to make sufficient adequate protection payments and
        lack of a sufficient equity cushion.
        Lack of insurance on collateral.
         No equity in the collateral and the property is not necessary for an effective reorganization.
         Failure of debtor to make Chapter 13 plan payments to the trustee.
         Failure of debtor to make direct payments to secured creditor required by Chapter 13 plan.
         Other (describe):


***$16,020.07 - 11 months (5/1/16 - 3/1/17) @ $1,456.37/mnth; $22,061.06 - 14 months (4/1/17-5/1/18) @
$1,575.79/mnth; $12,917.92 - 8 months (6/1/18 - 1/1/19) @1,614.74/mnth; $28.49 - Late Charges; Funds
Owed to Borrower ($1,017.58); $1,031.00 - BK Attorney Fees and Costs.



RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition
default, detail the cure by attaching a proposed order using Local Form (LBF) 720.90 available at
https://www.orb.uscourts.gov under Forms/Local Forms) (to be completed by respondent):




3. Background (To be completed by creditor)

   a. Date petition filed: 05/30/2014 Current Chapter: 13 (7 or 13)
      If 13, current plan date 05/30/2014 Confirmed:            Yes No
      If 13, treatment of creditor’s prepetition claim(s) in plan:
    The Debtors shall pay directly to Movant.




      If 7, debtor    has       has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to
      surrender the collateral.

   b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see paragraph 6
        below):
        Security agreement, trust deed or land sale contract dated 12/23/2002 , and, if applicable, an
        assignment of said interest to creditor. The security interest was perfected as required by applicable
        law on 12/31/2002 .


720.80 (12/1/2018)                          Page 2 of 5
                            Case 14-33163-dwh13           Doc 60   Filed 01/07/19
         Retail installment contract dated               , and, if applicable, an assignment of said interest to
         creditor. The security interest was perfected on the certificate of title on                 .
         Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




4. Request for Relief from Codebtor Stay (Chapter 13 only)
   a.                             , whose address is
                                 , is a codebtor on the obligation described above, but is not a debtor in this
      bankruptcy.

   b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):
           codebtor received the consideration for the claim held by creditor,          debtor’s plan does not
      propose to pay creditor’s claim in full,           creditor’s interest would be irreparably harmed by
      continuation of the codebtor stay as a result of the default(s) described above and/or      because:




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




5. Other Pertinent Information (To be completed by creditor, if applicable):
In the event that the automatic stay in this case is modified, this case dismisses, and/or the Debtors
obtain a discharge and a foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of Movant.

Movant, directly or through an agent, has possession of the Note. The Note is either made payable to
Movant or has been duly endorsed.

The amount in paragraph 1(f) is an approximate default amount. An exact reinstatement amount can
be obtained upon request.
RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




720.80 (12/1/2018)                           Page 3 of 5
                            Case 14-33163-dwh13            Doc 60   Filed 01/07/19
6. Relief Requested (check all applicable sections): (To be completed by creditor)

      Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified
      collateral, and, if necessary, to take appropriate action to obtain possession of the collateral.

      Creditor has a security interest in real property and requests relief from stay with respect to an act against
      such property and that the relief be binding in any other bankruptcy case purporting to affect such real
      property filed not later than 2 years after the date of the entry of an order granting this motion. (If you
      check this box, you must complete paragraph 5 above to support this request. If you do not do so, the
      Court will not grant relief binding in any other bankruptcy case.)

      Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following
      cause:




      Other (describe and explain cause):
   Creditor requests relief from the automatic stay to potentially pursue a short sale or a deed in lieu of
   foreclosure as alternatives to foreclosure.

   Movant further requests that upon entry of the order granting relief from stay, it be exempted from
   further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.


RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach
a proposed order using Local Bankruptcy Form (LBF) 720.90 available at https://www.orb.uscourts.gov under
Forms/Local Forms) (to be completed by respondent):




7. Documents:

   If creditor claims to be secured in paragraph 3.b. above creditor has attached to and filed with this
   motion a copy of the documents creating and perfecting the security interest, if not previously attached to
   a proof of claim.

   If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property,
   creditor has attached to and filed with this motion a postpetition payment history current to a date not more
   than 30 days before this motion is filed, showing for each payment the amount due, the date the payment
   was received, the amount of the payment, and how creditor applied the payment.

720.80 (12/1/2018)                           Page 4 of 5
                             Case 14-33163-dwh13           Doc 60    Filed 01/07/19
RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are
pertinent to this response:
      Postpetition payment history if not required above.
      Documents establishing that creditor owns the debt described in paragraph 1 or is otherwise a proper
      party to bring this motion.
      Other document(s) (specific description):




Creditor/Attorney                                            Respondent Debtor/Attorney (by signing, the
                                                             respondent also certifies that [s]he has not altered
                                                             the information completed by creditor)

Signature: /s/ Scott D. Crawford                             Signature:
Name: Scott D. Crawford                                      Name:
Address: 121 Southwest Salmon Street                         Address:
11th Floor, Portland, OR 97204
Email Address: bankruptcy@zbslaw.com                         Email Address:
Phone No: (503) 946-6558                                     Phone No:
OSB#:                  086448                                OSB#:

                                                             Respondent Codebtor/Attorney (by signing,
                                                             the respondent also certifies that [s]he has not
                                                             altered the information completed by creditor)

                                                             Signature:
                                                             Name:
                                                             Address:

                                                             Email Address:
                                                             Phone No:
                                                             OSB#:



You are hereby notified that the creditor is attempting to collect a debt and any information obtained will be
used for that purpose.


720.80 (12/1/2018)                           Page 5 of 5
                             Case 14-33163-dwh13           Doc 60   Filed 01/07/19
 1   Scott D. Crawford, SBN 086448
     ZIEVE, BRODNAX & STEELE, LLP
 2   One World Trade Center
     121 Southwest Salmon St., 11th Fl.
 3   Portland, OR 97204
     (503) 946-6558 | FAX: (503) 296-2884
 4   Email: bankruptcy@zbslaw.com
     File No. 18004918
 5
     Attorneys for Movant,
 6   U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE CHALET SERIES III
     TRUST
 7

 8                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON
 9

10    In re:                                                 Case No.: 14-33163-dwh13
                                                             Chapter 13
11    DAVID L. UZZLE, dba HOME CARPET
12    CENTER, INC., dba URBAN FLOOR, and
      CAROLYN J. UZZLE,
13

14                                   Debtors.
15

16

17                                    CERTIFICATE OF SERVICE
18             I, Michele Dapello, certify that I am an employee of Zieve, Brodnax, & Steele, LLP, 30

19   Corporate Park, Suite 450, Irvine, CA 92606, over the age of 18, and not a party within this action.

20   I, further certify, that on the 7th day of January, 2019, I served via U.S. Mail a copy of the proposed

21   NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY IN A CHAPTER 13

22   CASE, CHAPTER 13 MOTION FOR RELIEF FROM DEBTOR STAY FILED BY U.S.

23   BANK NATIONAL ASSOCIATION, AS TRUSTEE OF THE CHALET SERIES III

24   TRUST AND CERTIFICATE OF SERVICE addressed to the following:

25

26

27

28

                                                       1
                            Case 14-33163-dwh13            Doc 60   Filed 01/07/19
 1   David L. Uzzle                            Debtors
     Carolyn J. Uzzle
 2   19385 SW Winslow Drive
 3   Beaverton, OR 97007

 4   Ted A. Troutman                           Debtors’ Counsel
     5075 SW Griffith Dr., #220                tedtroutman@gmail.com
 5   Beaverton, OR 97005
 6   Bank of America                           Junior Lienholder
 7   c/o Brian Moynihan, CEO                   SERVED VIA CERTIFIED MAIL
     100 N. Tryon Street                       To the attention of an officer, a managing or
 8   Charlotte, NC 28255                       general agent, or to any other agent authorized
                                               by appointment of law to receive service of
 9                                             process.
     FIA Card Services
10
     Bankruptcy Dept.                          Assignee or other notification for:
11   POB 15102                                 Bank of America
     Wilmington, DE 19886
12
     JP Morgan Chase Bank                      Junior Lienholder
13   c/o James Dimon, CEO                      To the attention of an officer, a managing or
     270 Park Avenue                           general agent, or to any other agent authorized
14
     New York, NY 10017                        by appointment of law to receive service of
15                                             process.

16   JPMorgan Chase Bank                       Junior Lienholder
     1111 Polaris Parkway                      SERVED VIA CERTIFIED MAIL
17   Columbus, OH 43240                        To the attention of an officer, a managing or
                                               general agent, or to any other agent authorized
18
                                               by appointment of law to receive service of
19                                             process.

20   Kraus USA, Inc.                           Junior Lienholder
     c/o National Registered Agents, Inc. RA   To the attention of an officer, a managing or
21   388 State Street, #420                    general agent, or to any other agent authorized
22   Salem, OR 97301                           by appointment of law to receive service of
                                               process.
23
     Kraus USA, Inc.                           Junior Lienholder
24   c/o Kevin Black                           To the attention of an officer, a managing or
     160 S. Amsler Ave.                        general agent, or to any other agent authorized
25   Shippenville, PA 16254                    by appointment of law to receive service of
26                                             process.

27   Cisco, Inc.                               Assignee or other notification for:
     1702 Townhurst Dr.                        Kraus USA, Inc.
28   Houston, TX 77043

                                               2
                        Case 14-33163-dwh13        Doc 60   Filed 01/07/19
 1   Donald R. Slayton, Attorney At Law       Assignee or other notification for:
     142 West 8th Avenue                      Kraus USA, Inc.
 2   Eugene, OR 97401
 3
     Jack R. Creel & Associates               Assignee or other notification for:
 4   Attorney at Law                          Kraus USA, Inc.
     PO Box 801083
 5   Houston, TX 77280-1083
 6   Washington County Circuit Court          Assignee or other notification for:
 7   150 N. 1st Avenue                        Bank of America & Kraus USA, Inc.
     Hillsboro, OR 97124
 8
     Wayne Godare                             Chapter 13 Trustee
 9   222 SW Columbia St #1700                 c0urtmai1@portland13.com
     Portland, OR 97201
10

11   US Trustee, Portland                     Office of the United States Trustee
     620 SW Main St# 213                      USTPRegion18.PL.ECF@usdoj.gov
12   Portland, OR 97205

13
                                              /s/ Michele Dapello
14
                                              An Employee of Zieve, Brodnax, & Steele, LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
                        Case 14-33163-dwh13       Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 1
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 2
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 3
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 3
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
               Exhibit 3
Case 14-33163-dwh13   Doc 60   Filed 01/07/19
Loan#284263

DateReceived       AmountDue                    AmountReceived                    Principal                     Interest             LateFee       Escrow          Suspense         totalsuspense
          9/9/2014    $2,212.58    $2,212.57     $1,764.96                $447.61
         10/6/2014                                  $1,126.45     $1,772.87                $439.70                                    $1,126.45
         11/5/2014   $2,212.58     $3,611.06     $1,780.81                $431.76                                    $3,611.06
         11/5/2014                                                                                                                                      $0.01   $4,425.16
         11/5/2014                                                                                                                                      $0.01
         12/1/2014                                  $1,437.65                                                                                      $1,437.65
          1/5/2015                                  $1,895.00    $66.69              $503.10                                     $1,895.00
          2/2/2015                                  $947.50   $66.99              $502.80                                     $947.50
          3/2/2015                                  $1,404.10                                                                      $834.31
          4/2/2015                                  $1,404.10    $67.29 $502.50                                       $834.31
          4/2/2015                                  $2,037.12    $67.59 $502.20                                                       $2,037.12
          4/3/2015                                                                                                                                      $849.91
          4/3/2015                                                                    $67.90 $501.89                                       $849.81
          5/4/2015                                  $1,018.56                                                                                      $1,018.60
          5/6/2015                                  $1,419.60    $68.20 $501.59                                       $849.81
          6/1/2015                                  $1,018.56                                                                                      $1,018.56      $2,182.54
          6/2/2015                                                                                                                                      $849.81      $1,162.94      $762.94
          8/3/2015                                  $400.00                                                                                     $400.00    $1,162.94
         10/2/2015                                  $400.00   $68.50 $501.29                                                       $400.00    $1,562.94
         11/3/2015                                  $200.00                                                                                     $200.00    $1,762.94
       12/14/2015                                                                                                                                       $849.81                       $343.34
          1/4/2016                                  $730.54                                                                                     $730.54    $1,073.38
         1/19/2016                                  $419.60                                                                                     $419.60    $1,493.48
          2/1/2016                                  $467.50                                                                                     $467.50    $1,960.98
          3/2/2016                                  $467.50                                                                                     $467.50    $2,428.48
          4/4/2016                                  $467.50                      Misapplicationreversal                                       $467.50    $2,895.98
          5/2/2016                                  $467.50                                                                                     $467.50    $3,363.48
          5/3/2016                                                                                                                                                                       $(2,895.98)
          6/2/2016                                  $467.50                                                                                     $467.50    $935.00
          7/5/2016                                  $467.50                                                                                     $467.50    $1,402.50
          8/1/2016                                  $467.50                                                                                     $467.50    $1,870.00
          9/2/2016                                  $467.50                                                                                     $467.50    $2,337.50
         10/3/2016                                  $467.50   $68.50 $501.29                                                       $467.50    $2,442.18
         11/2/2016                                  $465.00   $68.81 $500.98                                                       $465.00    $2,907.18
         11/3/2016                                                                                                                                      $849.81
         11/3/2016                                                                                                                                      $849.81                       $67.98
         12/2/2016                                  $465.00                                                                                     $465.00    $532.98
          1/3/2017                                  $465.00                                                                                     $465.00    $997.98
       12/10/2018                                                       $1,419.60            $70.68                       $499.11              $28.49     $849.81                $0.00           $1,017.58




                                                                                      Exhibit 4
                                               Case 14-33163-dwh13                                           Doc 60                    Filed 01/07/19
